DETAILED ACTION
The following is a Notice of Allowability after Examiner’s Amendment in response to the Terminal Disclaimer received on 27 May 2022.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 line 6, deleted second occurrence “based on the forecasted weather information”.
Claim 10 line 4, deleted “a future temperature” and inserted –an average future temperature--.
Claim 10 line 6, deleted “the future temperature” and inserted –the average future temperature--.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach determine, based on the future weather conditions and historical setpoint data, whether conditioning of a space is expected in response to a probability of the historical setpoint data indicating conditioning of the space occurred in the past; and change a setpoint of a thermostat from a first setpoint to a second setpoint in response to conditioning of the space being expected.
As per claim 10, the prior art of record taken alone or in combination fails to teach determine, based on the comparison, whether conditioning of a space is expected in response to a probability of the historical setpoint data indicating conditioning of the space occurred in the past; and change a setpoint of a thermostat from a first setpoint to a second setpoint in response to conditioning of the space being expected.
As per claim 15, the prior art of record taken alone or in combination fails to teach determining, by the controller, conditioning of the space is expected in response to a probability of historical setpoint data of the thermostat indicating conditioning of the space occurred in the past exceeding a threshold probability value; and changing, by the controller, a setpoint of the thermostat from a first setpoint to a second setpoint in response to conditioning of the space being expected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 27 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,677,488 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10 June 2022